Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specify or makes obvious a process for applying noise reducer elements to tyres, wherein each noise reducer element comprises an anchoring surface coated with an adhesive layer, wherein it is provided to comprising: 
illuminating said anchoring surface coated with said adhesive layer with a reference radiation; and detect detecting a radiation emitted by the anchoring surface illuminated by the reference radiation and, as a function of said emitted radiation, 
determining a digital image representative of the anchoring surface coated with said adhesive layer, each pixel of the digital image being associated with a respective brightness value representative of the amount of adhesive present in an area of said anchoring surface corresponding to said each pixel,
calculating as a function of the brightness values at least one first parameter representative of the overall distribution of said adhesive layer on the anchoring surface;
performing a comparison between a value of said at least one first parameter and at least one reference value representative of a correct distribution of said adhesive layer on the anchoring surface, 
basing on said comparison, apply applying on the radially inner surface of a tyre or direct along a discard path one or more noise reducer elements.
References such Puppi (US 20170225417 A1; August 10, 2017) discloses a process and an apparatus for automatically applying a noise reducing element to a tyre for vehicle wheels. The process includes: a) providing a noise reducing element; b) providing an adhesive material; c) guiding the noise reducing element according to a predetermined direction; d) during the guiding, applying the adhesive material onto a first surface of the noise reducing element; e) manipulating the noise reducing element by interacting with at least one second surface of the noise reducing element different from the first surface on which the adhesive material has been applied; and f) positioning the noise reducing element in a predetermined position on a radially inner surface of the tyre, bringing the first surface into contact with the radially inner surface.
But Puppi does not disclose the abovementioned limitations. 
The balance of claims are allowable for at least the abovementioned reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884